           Case 2:20-cv-04444-JS Document 44 Filed 06/14/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EDWARD HAYWOOD PAYNE, JR.                     :          CIVIL ACTION
                                               :
    v.                                         :          No. 20-4444
                                               :
 PREVENTION POINT                              :
 PHILADELPHIA, INC., et al.                    :

                                          ORDER

         AND NOW, this 14th day of June, 2021, upon consideration of Defendants Prevention

Point Philadelphia, Inc. and Prevention Point’s Motion for Summary Judgment, pro se Plaintiff

Edward Haywood Payne, Jr.’s opposition, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 30) is GRANTED. Judgment is entered in

favor of Defendants.

         It is further ORDERED Payne’s Motions for Summary Judgment (Documents 41 & 42),

which the Court construes as responses to Defendants’ Motion for Summary Judgment, are

DISMISSED.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                         BY THE COURT:



                                                          /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
